 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDDrexel Enterprises,Inc.andSouthern Council ofLumberandPlywoodWorkers,UnitedBrotherhoodofCarpentersandJoinersofAmerica,AFL-CIO. Case 11-CA-3870December16, 1969DECISION AND ORDERORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that Respondent, Drexel Enterprises,Inc.,Marion, North Carolina, its officers, agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order.BY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn September 15, 1969, Trial Examiner John M.Dyer issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that Respondent cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,Respondent filed timely exceptions totheTrialExaminer's Decision, and a supportingbrief.Pursuantto the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itspowers in connection with this proceeding to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andtheentire record in the proceeding, and herebyadoptsthefindings,'conclusions,andrecommendationsof the TrialExaminer.''Respondent's exceptions directed to the credibility resolutions of theTrial Examiner are without merit The Board will not overrule the TrialExaminer's resolutions as to credibility,unless a clear preponderance of allrelevant evidence convinces us that they are incorrect.On the entire record,such conclusion is not warranted hereinStandardDryWallProducts,Inc. 91 NLRB 544, enfd.188 F.2d362 (C.A 2) In anyevent we do notrely on the conversations between Romme and Frady and between Byrdand Duncan as found by the Trial Examiner.'Respondent took exception, in part, to the TrialExaminer's conclusionthatRespondent had knowledge of Frady's union sentimentsThe TrialExaminer found that Frady was interrogated by a supervisor about hisunion sympathies,and that Respondent interpreted his refusal to commentas revealing his prounion attitude.Frady was also observed by a supervisorwhile engaged in card solicitation,and the record indicates that thesupervisor watched Frady and the other employee for the time it took tofillout the authorization card,a moment or more.The Trial Examinerfound that while the rule Frady was guilty of violating was one he hadbreached in the past and had been broken repeatedly by other employees,Frady was the only employee ever disciplined beyond a mild reprimand,much less discharged,for such a violation. The Respondent claimedFrady's discharge was intended to act as an"example," but it does notappear that employees were ever made aware of this"example"Indeed,subsequent violations of the rule were treated with the same lack ofenforcement that characterized Respondent's application prior to Frady's"example "In view of all the foregoing,we find the inference fullyjustified thatRespondent had knowledge or at least a suspicion of Frady's unionsentiments,and that Respondent discharged Frady for this reason.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN M.DYER, Trial Examiner:The Southern Councilof Lumber and Plywood Workers, United Brotherhood ofCarpenters and JoinersofAmerica,AFL-CIO,hereincalled the Union,on April 3, 1969,' fileda charge againstDrexelEnterprises,Inc.,hereinvariouslycalledRespondent, the Employer or the Company, alleging thatRespondent had discriminatorily dischargedDewey Fradyon March 26,inviolationof the Act. The Director ofRegion 11 of the NationalLaborRelations Board,hereincalled the Board,on May 29,issued a complaint allegingthat the said discharge was violative of Section 8(a)(3) and(1)of the Act. Respondent'sanswer admitted thenecessary commerce allegations and the discharge ofFrady but denied that Respondent had in any wayviolated theAct.Withoutobjection a motion, by theGeneral Counsel at the inception of the hearing to amendthecomplaint to add an allegation of interrogationviolative of Section 8(a)(1) oftheAct,was allowed andthe violation denied by Respondent.I reserved ruling on Respondent'smotion to dismiss thecomplaint. At the hearing held June 24 in Marion, NorthCarolina,allpartieswere afforded full opportunity toappear,toexamine and cross-examine witnesses andRespondent and the General Counsel argued orally on therecord.On the entire record in this case including myevaluation of the reliability of the witnesses based on theevidence received and my observation of their demeanor, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent is a North Carolina corporation with oneof its plants located in Marion, North Carolina, whereRespondentisengagedin the manufacture of furniture.During the preceding year Respondent received rawmaterialsvalued in excess of $50,000 from points directlyoutside of North Carolina and during the same periodshipped finished products valued in excess of $50,000 topoints directly outside of the State.Respondent admits and I find that Respondent isengaged incommerce within the meaning of Section 2(6)and (7) of the Act.Respondentadmitsand I find that the Union is a labororganizationwithin themeaningof Section 2(5) of theAct.'Unless otherwise stated all activities herein occured in 1969180 NLRB No. 46 DREXEL ENTERPRISES, INC.27311.THE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsThe Company's Marion plants are under the directionofHarold Alex Turner, plant manager. The furnituremanufacturing plant, known as plant 2, has as the cabinetsuperintendent,Andrew Shirlen who advanced to thatposition in early 1969 from his former position as foremanof the cabinet room. Harvey Romine, who had been theleadman on the case line in the cabinet room, thenbecame foreman. Herman Morgan is the foreman of thesanding department in plant 2, with machines and menlocated both in the cabinet room and in the sanding room,one floor below. Frady first worked with Morgan when hestartedwith the Company more than 8 years before hisdischarge.At the time of the events herein, OscarArrowood was the leadman on the case line but he hassince been moved to a position as lead case fitter.Adjoining plant 2 is plant 9, which was also known asthephoneboothdepartment.Althoughphysicallyseparated, these two departments join and in order toleave plant 2 it is necessary to go through the phone boothdepartment. Up until the first part of 1969, the timeclockand timecards for plant 2 were located at the other end ofplant 9 outside the canteen used by the employees. Inleaving the case fitting department it is necessary to godown either the front or rear stairs and go through thephone boothdepartment.Sometime afterthe first of theyear the timeclock was moved closer to plant 2.Itisundisputed that the Company has a rule thatemployees should continue working until a whistle orbuzzer sounds at noontime, before leaving for their lunchperiod.The Company also has a rule regarding cleaningup and leaving work, which provides that when the whistleor buzzer sounds at 3:42 p.m. the employees blow off theirwork,and themselves,andputaway their toolspreparatoryto leaving their departmentwhen the 3:45p.m. buzzer sounds. If employees are scheduled to workovertime they are to work until 3:45 p.m. when they canleave the department for a 10-minute break to getsomething to eat at the canteen if they wish,and thenreturn to work a usual 2-hour overtime period.Dewey Frady testified that the Union started itscampaign in the Company's Marion plant on February 15.C. P. Rinehardt,vice president of Respondent in chargeof industrial relations, testified that the union campaignstarted at the plant on February 18, with the distributionof leaflets and mail-inunion authorization cards. In anyevent there is no dispute that Respondent knew of theunion campaign shortly after it began at the Marionplant.Rinehardt further testified that due to employeequestionsconcerningtheCompany'spositiononunionization,Respondent determined,with its counsel, toprepare and circulate a letter to all of its employees.Under date of March 27, a three-page letter signed byRespondent President G. Maurice Hill was distributed toallof Respondent'semployees.According to Rinehardtthis letter was prepared over a 10-day to 2-week period,by himself and company counsel prior to its issuance.Basically the Company'sposition,as expressed in thisletter,was that employees did not need a union,and thelettermade this point with some expressions of animustowards the Union.On the third page,the letter, afterurgingthatemployeescarefullyreadanyunionauthorizationcards they were asked to sign,quotedlanguage from the Union'sauthorization card making itclear that employees by signing the card were authorizingtheUnion to act as their collective-bargaining agent.Following this enjoinder the letter stated.Look around you! Are you willing to turn over youraffairs to the people in your plant who are working fortheUnion or to these strangers who have suddenlycome into your midst?The letter concludes with an appeal that employees andthe Company continue to work together and a statementthat the Company will oppose unionization with everylegal means.Respondent's remark concerning those employees activein solicitingon behalf of the Union indicates Respondentknew the identity of the employee campaign leaders andevidently viewed them in a derogatory fashion for theirpart in the union campaign.Dewey Frady, during his 8 years' employment withRespondent,worked his way up from the sandingdepartment to the skilled position of a case fitter on thecaseline,earningthetopwage rate underneathRespondent's supervisory level. The Company agreed thatFrady was a highly skilled worker and that it had noquarrel with his work or job qualifications.Frady testified that onMarch 26, when he wasscheduled to work overtime, another employee asked himto get her a drink from the canteen and that he left thedepartment and went down the stairs towards the canteenlor 2 minutes prior to the 3:45 buzzerWhile in thephone booth department walking towards the canteen, hisforeman, Harvey Romine, stopped him. Romine testifiedhe was down there looking for anyone who might leavethe department early. According to Frady, Romine said"I warned you'uns and I told you not to be down here.Now go get your tools and come to the office and getyour time." Frady received a check in the office and left.Frady'sdischargeslipsaidhewas discharged fordisobeying company rules and leaving his departmentwithout permissionBasicallythequestioninthiscaseiswhetherRespondent'smotive in discharging Frady was for thestated ground of his infraction of company rules, or thatthe stated reason was merely a colorable excuse to mask adischarge effected because of Frady's union activities andsentiments.As in most cases involving motive there is nodirect testimony which clearly establishes Respondent'smotive.Here the motive or one of the moving causes ofthe discharge must be discerned and inferred from thecircumstances,actions, statements, and company policiesandpracticeswhich form the background of thisdischarge.Certainly the questions of whether the 3:45p.m. rule regarding leaving a department was rigidly orlaxly enforced, whether disciplinary action had been takenagainst other persons for violating such rule, or whether,in fact, the rule was violated by others and such actiontolerated by Respondent; and what the purpose of thedischarge was and whether Respondent acted thereon, allbear on resolving the issue.B. Evidence Bearing on the DischargeTheGeneralCounselproducedtestimonyfromemployees Reel, Flynn, Lawing, Jones, and Goforth thaton a number of occasions each of them left the cabinetroom department between3:42 and 3:45 p.m., either toreach the timeclock early and punch out or to go to thecanteen for refreshments when working overtime. Fradytestified that he had left early on previous occasions also. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlynn and Reel both testified,moreover,that on anumber of occasions when they left early,they had beenseen doing so by their supervisors who said nothing tothem about such rule violations.Flynn testified that on aparticularoccasionwhen he was scheduled to workovertime he left the department early between the 3:42and 3:45 p.m.buzzers to get refreshments at the canteenand was seen by ForemanHarveyRomine who saidnothing to Flynn about his leaving the department early.Flynn testified that on one occasion he was with a groupof employees in the phone booth department and Rominetold them he wished they would stay upstairs in thedepartment.Flynn testified that followingFrady's discharge he hadleft the department and gone down the steps between the3:42 and 3:45 p.m.buzzers,and was seen by ForemanRominewho said nothing to him about it. Oncross-examination Flynn testified:We are supposed to stay there and blow off,and I blowoff beforethe whistle blows.... And afterthat we easeon down towardthe clock beforethe second one blows.Q. So you willbe at the clock when the last whistleblows?A. Yes.Q. I ask you ifany supervisor has ever told you notto do that?A. No, not thatI recall or remember right off.Employee Lawing said he had been caught out of thedepartment between the two buzzers on a couple ofoccasions,once by Shirlen when he was foreman and laterby Romine and on both occasions he was asked merely tostay in his department.Foreman Harvey Romine testified as to what he toldemployees he found out of the department:Iasked him not to do it to help me out,that is away that I approach a fellow the first time,and thesecond time,I tell him that he had better not do it nomore.Regarding Frady's discharge,Romine testified thatafter he caught Frady in the telephone booth department:Iasked himif he hadn'tbeen warned enough aboutbeing down there,and he saidyes.AndIsaid it lookslike the only way to solve this problem is that I am justgoing to have to let you go.And hesaid,no don'tdo that, I will never do itagain.And Isaid no,that is the only way it looks likewe are going to solve the problem of people staying ontheir job in the cabinet room until the final whistleblows.Romine stated he then gotFrady's timecard and told thepersonnel departmentto pay Fradyoff, that he had beenfired.Ido not credit the particulars of the version of theconversation given by Romine.Romine seemed to pick upthe indefinite terms usedby PlantManager Turner, who,in talking about employees being warned,used the termthat the person had been warned sufficiently.Here, wehave Romine saying that Frady had been warned enoughand that Frady admitted he had been. I credit Frady'sversion that he was not asked such a question and believehe would not have given the answer attributed to him byRomine.Under the circumstances extant I can believeFrady might have answered affirmatively to a questionwhether he had been warned,but I cannot credit that hewould have agreed he had been warned sufficiently orenough to merit discharge.EmployeeDonMitchell testifiedheoverheardaconversationbetween Foreman Byrd and an assistantpersonnelman,GeorgeDuncan,bothofwhomRespondent admitted were supervisors.According toMitchell,Byrd askedwhy theydid not fire Don Mitchellfor wearing union badges and giving out union literatureand Duncanreplied theycould not fire Mitchell rightthen,but would fire him whentheygot a chance, andanybody else who workedfor the Union.TestifyingforRespondent, ForemanByrdsaid he didnot remember or recall such a conversation but admittedthat he did ask Duncanwho Mitchellwas. George Duncantestified that he did not recallByrdsaying anything tohim regarding Mitchell.When askedif he knew of anyonein the plant wearing a union button,Duncan responded heknew a number of them.Whenasked to identify suchemployees he couldonly identifyMitchelland twoHoneycutts.On the basisof the inabilityof Duncan andByrd to recall or remember the event and it not beingdenied,I credit Mitchell's versionof thistestimony.As toRespondent'sparticular knowledgeof Frady'sunion activities,FradyandReeltestifiedthat aroundmid-March after prior requestsby Frady,Reel agreed tosign a union authorization card.Fradymet Reel near thetop ofthe front steps and gave him a blankcard whichReel took to a nearbybenchand filled out.While he wasdoing so ForemanHarveyRomine came up the stepssome 8 to 10 feet from them, observed themand whatReel was doing,since they were turned sideways to him,and as Romine started on into the department Reelreturned the completedcard to FradyApparentlysimilarauthorizationcardshadbeendistributedby the Unionin a handbillingof the plant onFebruary19, and as noted above,Respondent was awareof the cards and their content.With Respondent's animustowards theUnion,an event suchas described by Reeland Frady would not have gone unnoticedby ForemanRomine.I find that he did observe the scene and concludethat Fradywas solicitingfor the Union.In distributing union authorizationcards Frady, on onemorning before work began,went into another departmentand gave some authorization cards to an employee namedMiller and,as he was turning to leave and go to hisdepartment,took about one step and ran into SandingDepartment Foreman Morgan who put a hand on hisshoulder.Fradytestified he did not know whether Morgansaw him pass the authorization cards to Miller or not, buton the following day Morgan came overto Frady's benchand askedifFradywas for the Union.Fradyrespondedthat he was not going to tell him.Morgan said he wasagainst the Union the same waythat Fradywas againstliquor.Some monthsprior Fradywho had opposed aliquor referendum in the town,had asked Morgan to signan anti-liquor petition.Morgan testified he did not recall seeingFrady withWilson in his department but did not deny it.He admittedbeing at Frady'sbench and said Frady talked to himabout the Union and asked how he (Morgan)felt aboutthe Union.He admitted making the remark about beingagainst the Union as Frady was against whiskey but saidFrady did not say whether he was for or against theUnion.In the context of company animosity towards theUnion, including stated animosity by supervisors, anequivalent answer or refusal to answer by an employeeconcerning his union sentiments would amount to aconfession of prounion sentiment. Certainly an employeewho was against the Union would not hesitate to say so to DREXEL ENTERPRISES, INC.a supervisor in an atmosphere of antiunionism as statedby the supervisor.Morgan could and probably did assumefromFrady's refusal to comment that Frady wasprounion.Further in the context of the Reel cardsigningandRespondent'sremark in its letter concerningemployeeswho were working for the Union, I amconvinced that Respondent,and in particular ForemanRomine,knew of Frady'sprounion sentiments andactivities when he discharged Frady.Testimony established that Respondent did not in anyway publicizethe reasonitgave for Frady's discharge.Romine testified telling Frady when he discharged himthat such action was the only way of solving the problemof people staying in the cabinet room until the finalwhistle.IfindeedthatwasRomine'spurpose indischarging Frady it was not thereafter acted upon. Noannouncements were made concerning the rule and thepunishmentmeted out toFrady.Even when Rominecaughtemployees violating the same rule followingFrady's discharge, he either ignored them (as per Flynn,supra)ormerely asked them to remain in the cabinetroom,and said nothing to them aboutFrady's fate or thatthey could share a similar fate for further violation of thisrule.IfRomine'sstatementweretrue,itisincomprehensible that Frady's discharge was not used asan example to other employees to bolster the rule. Thenonuse oftheFradydischarge in this manner wouldindicate that the purpose was otherwise;to deter unionactivities and sympathies.Respondent in attempting to prove that the disciplineapplied to Frady was in line with discipline meted out inthe past,had Plant Manager Turner testify that on twooccasions employees who had quit work early or had leftthe department early had been given an option of quittingor being fired by their foreman.Both instances related byPlantManager Turner were second or third handtestimony.Respondent did not bring in or explain theabsence of the supervisor involved in one of these allegedhappenings so that we have no reliable testimony to thealleged event.Andrew Shirlen testified that while he was aforeman one of his employees stopped work some 10minutes before lunchtime and in doing so had not onlyidled himself but two helpers who were working on themachine.On that occasion,according to Shirlen,he toldthe employee he would allow him to quit so that adischarge would not show on his record and the employeeresigned.This event is Respondent'snearest analogy tothe disciplinemeted out to Frady.Therefore Respondentdid not show that it had ever taken disciplinary measuresof any sort(including written reprimands or layoffs) forviolation of this rule.Frady's discharge stands alone asthe first disciplinary measure other than verbal remindersfor violation of the 3:45 p.m. rule.C. AnalysisFrady was active on behalf of the Union and securedemployee signatures on union authorization cards in theplant,one of which was observed by Foreman Romine.Frady was questioned regarding his union sentiments byForeman Morgan and, by not acquiescing in the anitunionposition expressed by Morgan,clearly put himself in theposition of favoring the Union.The Company's letter,composed some time prior to Frady'sdischarge anddistributedtoalltheemployees the day after hisdischarge,demonstratesboth the Company'sanimustowards the Union and knowledge of those who weresoliciting on behalf of it. The statements of Supervisors275Duncan and Byrd, as overheard by Mitchell, furtherdemonstrate the extent of the Company's animositytowards employees who were prounion.There is no dispute that Frady violated the Company'srule concerning leaving his department, on the day of hisdischarge and was given that fact as the reason for hisdischarge with the appendage that by his discharge othersmight be dissuaded from violating the rule. Neither Fradyor anyone else insofar as this record shows knew or waswarned that discharge or any other disciplinary measurewould be incurred for violation of this rule. Further,Respondent did not establish that any disciplinarymeasure,letalone discharge, was ever meted out for aviolationof this particular rule. The nearest exampleRespondent showed was that an employee was given theoption of quitting or being discharged after his foremandiscovered that he had ceased work some 10 minutesbefore the lunch period, thereby idling himself and twoother employees. This exampleis inan entirely differentarea. Frady merely utilized part of the regular 3-minutecleanup period to go to the canteen for refreshments forhimself and another employee who were going to workovertime.No option was given Frady of quitting ratherthan being discharged.The available testimony indicates that the 3:45 p.m.rule followed a diverse course, with supervisors sometimesadmonishing employees to observe the rule and at othertimes saying nothing although observing breeches of therule by employees.Frady was told at the time of his discharge by ForemanRomine thattheonlyway to stop the practice ofemployees leaving early was to discharge Frady, whichwould indicate that Frady's discharge would be used as awarning example to all the employees. As noted above,Frady's discharge was not so used even by the foremanconcerned, Harvey Romine. Other employees violated therule thereafter with no mention of the Frady "example"by Romine, either the act being ignored or only a mildreproof being given. Frady was a case fitter earning thehighest amount under the supervisory level with an 8-yearemployment history as a valued employee of Respondent.The occasion of his discharge was only the secondoccasion on which Romine had found Frady out of thedepartment.Contrary to Romine's stated method ofprocedure concerning what he did in warning a person asecond time for violation of this rule, Romine heredischarged Frady, going further than anyone had evergone before in disciplining an employee for violation ofthis rule.Inweighing these facts it is clear that Romine, indischargingFrady,actedcontrary to all past plantpractices and to the events which occurred later. Thedischarge of a valued employee for such a slight violationwould cause questions even if disciplinary measures hadbeen taken in the past.Where no disciplinary measureshave been taken for violation of the rule previously orsince,despite repeated rule violations by others, it isevidentthatthetreatmentaccordedFradywasdiscriminatory.ConsideringthisinthelightofRespondent'sunion animus,itsknowledgeof Frady'sprounion sentiments and activities,and his history as avaluable employee I must conclude that Respondent'sadvanced reason is pretextual to mask its purpose ofridding itself of a prounion employee, and thus violative ofSection8(a)(3)and (1) of the Act. Frady's unionsympathy and activities were here a motivating factor inhis discharge and without them and Respondent's animustowards theUnion,Respondentwouldnothave 276DECISIONSOF NATIONALLABOR RELATIONS BOARDdisciplined Frady or at least not in this manner.The conversation of Frady and Supervisor Morgan Ifind to be an unlawful interrogation violative of Section8(a)(1) of the Act, which as an isolated action I would notfindwarranted remedial action in the absence of the8(a)(3) violation.111.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above in section11,and therein found to constitute unfair labor practicesinviolationofSection8(a)(3)and (1) of the Act,occurring in connectionwithRespondent'sbusinessoperations as set forth above in section 1, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes, burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policy of the Act as follows:IhavefoundthatRespondentdiscriminatorilydischarged Dewey Frady on March 26, 1969, because ofhisunionsympathies,activities,anddesiresandrecommend that Respondent offer him immediate and fullreinstatement to his former position, or if that position isunavailable due to a change in Respondent's operations,then to a substantially equivalent position,withoutprejudice to his seniority and all other rights andprivileges.Respondent shall make him whole for any lossof pay he may have suffered by reason of Respondent'sdiscrimination against him, by payment to him of a sumequal to that which he would have received as wages fromthedateofhisdischarge until the date Respondentreinstates him, less any net interim earnings. Backpay istobe computed on a quarterly basis in the mannerestablished by the Board inF W Woolworth Company,90 NLRB 289, with interest at the rate of 6 percent perannum to be computed in the manner set forth in IsisPlumbing & Heating Co.,138NLRB 716. 1 furtherrecommend that Respondent make available to the Board,upon request, payroll and other records in order tofacilitate checking the amounts of backpay due and therights of Dewey Frady.Respondent interrogated one of its employees regardinghis union activities and sympathies but did not engage in abroad attack on its employees' rights under the Act. It istherefore recommended that Respondent be ordered tocease and desist from violating the Act in the same or asimilar manner to the violations found.On the basis of the foregoing findings and the entirerecord, I make the following:CONCLUSIONS OF LAW1.Drexel Enterprises,Inc., is an employer engaged incommerce within the meaning of Section2(6) and (7) ofthe Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.By discriminatorily dischargingDeweyFrady onMarch 26,1969, and not thereafter having reinstated himto his position because of his union sympathies, activities,and desires, Respondent has engaged in and is engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(3) and (1) and Section 2(6) and(7) of the Act4.Respondent has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning ofSections8(a)(l)and2(6)and (7) of the Act byinterrogatinganemployeeconcerninghisunionsympathies, activities, and desires.RECOMMENDED ORDERUpon the basis of the foregoing findingsof fact andconclusions of law and the entire record in this caseconsidered as a whole, it is recommended that DrexelEnterprises,Inc., of Marion,North Carolina, its officers,agents, successors,and assigns,shall:ICease and desist from:(a)Discharging and refusing to reinstate any employeeinorder to discourage him and other employees frombeing or becoming union members.(b)Interrogating employees concerning their unionsympathies,activities,and desires.(c) In the same or any similar manner,interfering with,restraining, or coercing its employees in the exercise oftheirrightstoself-organization,toformlabororganizations,to join or assist Southern Council ofLumber and Plywood Workers, United Brotherhood ofCarpenters and Joiners of America,AFL-CIO,to bargaincollectively through representatives of their own choosingand to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection.2Take the following affirmative action which isnecessary to effectuate the policiesof the Act.(a)Offer to Dewey Frady reinstatement in accordancewith the recommendations set forth in the section of thisDecision entitled"The Remedy."(b)Make Dewey Frady whole for any lossof pay hemayhavesufferedbyreasonofRespondent'sdiscriminationagainsthim in accordance with theRecommendations set forth in the section of this Decisionentitled"The Remedy."(c)Preserve and upon request make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports, and all otherrecords necessary to analyze the amounts of backpay dueand the other rights and privileges accorded to DeweyFrady as set forth in the section of this Decision entitled"The Remedy."(d)Notify the above-named employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(e) Post at its Marion,North Carolina, plant, copies ofthe attached notice marked"Appendix."'Copies of said'in theevent thatthis RecommendedOrder is adopted by the Board, thewords "a Decision and Order"shall be substitutedfor the words "theRecommendedOrder of a TrialExaminer" in the notice Inthe furtherevent that the Board's Order isenforced bya decreeof a United StatesCourt of Appeals,the words"a Decreeof the United States Court ofAppeals Enforcing an Order" shall be substitutedfor the words "aDecision andOrder." DREXEL ENTERPRISES, INC.notice, on forms provided by the Regional Director forRegion 11, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 11, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.''In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read-"Notifythe Regional Director forRegion 11, in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICETO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:Following a trial in which the Company, the Union,and the General Counsel of the National Labor RelationsBoard participated and offered their evidence, it has beenfound that we violated the National Labor Relations Act.277We have been ordered to post this notice and to abide bywhat we say in this notice.WE WILL NOT ask our employees about their unionsympathies,activities,or desires.WE WILL offerDeweyFradyhis former job with allhis rights and any backpay due himWE WILL notify Dewey Fradyif presently serving inthe Armed Forces oftheUnitedStates of his right tofull reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining andService Act,as amended,afterdischargefrom the Armed Forces.WE WILL NOTdischarge,layoff, or refuseto hire orrehire any employee in order to try to discourage ouremployees from being or becoming members of theSouthern Council of Lumber and PlywoodWorkers,UnitedBrotherhoodofCarpentersand Joiners ofAmerica,AFL-CIO.All ouremployees are free to become or remain unionmembers.DatedByDREXEL ENTERPRISES, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1624 WachoviaBuilding, 301 North Main Street, Winston-Salem, NorthCarolina 27101, Telephone 919-723-9211.